Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 8/30/22 is acknowledged. The traversal is on the ground(s) that there is no undue burden in examining the claims.  Applicants further argue that the groups of claims are not so unrelated as would require a burden beyond that of the normal burdens of examination.  This argument has been considered but not found persuasive.  MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02.  Since the Examiner has shown a different classification for the two groups of claims, a burden for examining all groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claims 7 and 11 make reference to ‘organic silica gel,’ for purposes of examination this will be considered to refer to silica polymers, i.e. silicones.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation "the support strip" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. “The support strip,” singular, is not previously defined by the claim. It is unclear if the first elastic connecting layer must directly contact only a single support strip, or two or more support strips. For purposes of Examination, if the first elastic connecting layer contacts one or more support strips, it will be considered to read on the claim.
Claims 2-18 are rejected for their dependency from claim 1.
Regarding claim 8, which recites the limitation "the support strip" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the second elastic connecting layer must directly contact only a single support strip, or two or more support strips. For purposes of Examination, if the second elastic connecting layer contacts one or more support strips, it will be considered to read on the claim.
Claims 9-11 are rejected for their dependency from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2015/0043174).
Regarding claims 1 and 2, Han teaches a support backplate (Han fig 2, item 350) with a plurality of support strips (Han fig 2, see annotation, below) arranged at intervals in a first direction (Han fig 2, D1), each support strip of the plurality of support strips extending in a second direction (Han fig 2 D2), the first direction being perpendicular to a thickness direction of the support strip, and the second direction being substantially perpendicular to the first direction in a first plane perpendicular to the thickness direction; and a first elastic connection layer (Han fig 2, see annotation, below) disposed on a side of the plurality of support strips in the thickness direction; where the first elastic connection layer is directly connected to the support strip(s), as there are no intervening layers described or illustrated. Further, Han illustrates that the segments which are filled with a ‘soft resin’ have consistent widths throughout the thickness (Han fig 2-4, 7-10, para 62-63), i.e. are ‘less than or equal to a second distance facing the elastic connection layer.’ 

    PNG
    media_image1.png
    496
    553
    media_image1.png
    Greyscale

Regarding claim 5, Han teaches a support backplate as above for claim 1. Han further teaches that the first elastic connection layer extends into a gap between two adjacent support strips (Han fig 2-10; unfilled gap denoted in fig 10B, width 370).
Regarding claim 7, Han teaches a support backplate as above for claim 1. Han further teaches the ‘soft’ material  (connection layer) may be silicon-based resins (i.e. silicones) (Han para 60).
Regarding claim 8, Han teaches a support backplate as above for claim 1. Han further teaches a second elastic connection layer (Han fig 8, item 380b) disposed on a side of the plurality of support strips opposite the first connecting, the second  elastic connection layer being directly connected to the support strip(s), as there are no intervening layers described or illustrated.
Regarding claim 9, Han teaches a support backplate as above for claim 1. Han further teaches that the second elastic connection layer extends into a gap between two adjacent support strips (Han, fig 8, annotated, below).
Regarding claim 10, Han teaches a support backplate as above for claim 1. Han further teaches that a surface of the second elastic connection layer facing the first elastic connection layer includes at least one second groove (Han fig 8, annotated below); the first elastic connection layer includes at least one through-hole (Han fig 8, annotated below), each through-hole being communicated with a respective one of the at least one second groove (Han fig 8, annotated below); and at least one second groove is disposed between two adjacent support strips (Han fig 8, annotated below).

    PNG
    media_image2.png
    430
    726
    media_image2.png
    Greyscale


Regarding claim 11, Han teaches a support backplate as above for claim 1. Han further teaches the ‘soft’ material  (connection layer) may be silicon-based resins (i.e. silicones) (Han para 60).

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2018/0217639).
Examiner’s note: it is noted that ‘front/cover/back’ are relative to orientation of a laminate. As such, Jones’ support cover plate is considered to be synonymous with a ‘backplate.’
Regarding claims 1-4, Jones teaches a cover (support/back) plate (Jones fig  14B, item 1400b, see annotated fig below) with a plurality of support strips (Jones fig  14B, 1412b, as annotated, below) arranged at intervals in a first direction (Jones annotated fig  14B below, item D1), each support strip of the plurality of support strips extending in a second direction (Jones annotated fig  14B below, item D2), the first direction being perpendicular to a thickness direction of the support strip, and the second direction being substantially perpendicular to the first direction in a first plane perpendicular to the thickness direction (Jones see annotated fig  14B, below); and a non-rigid filler material (correlates to first elastic connection layer) (Jones annotated fig  14B, item 1406b, below) disposed on a side of the plurality of support strips in the thickness direction such that the elastic connecting layer extends into a gap between two adjacent support strips (Jones annotated fig  14B, below). Further, the first elastic connection layer may be considered directly connected to the support strip(s), as there are no intervening layers described or illustrated within Jones. Jones further illustrates that in the first direction, the distance between surfaces facing away from the first connection layer is less than or equal to a second distance between surfaces thereof as Jones teaches cuboid (square/rectangular) (Jones fig. 14A, 16, 18A), triangular (Jones fig 15A,B, 17A,B, 19A,B), and trapezoidal (Jones fig 14B, 15A, 18B) cross sections of the elastic connecting layer (Jones paras 132-145).

    PNG
    media_image3.png
    236
    609
    media_image3.png
    Greyscale

Regarding claim 6, Jones teaches a cover (support/back) plate as above for claim 1. Jones further teaches that the ‘elastic’ layer (Jones fig 15B, item 1512b) may have grooves and protrusions. Which direction is a groove away from/toward the plurality of support strips is a matter of perspective. See annotated fig 15B, below, for illustration. This also means that at least one groove would always be positioned between the support strips.

    PNG
    media_image4.png
    268
    410
    media_image4.png
    Greyscale


Regarding claim 7, Jones teaches a cover (support/back) plate as above for claim 1. Jones further teaches the non-rigid, flexible (elastic) material may be optically clear adhesives, such as silicone-based polymers (Jones para 132, 128).
Regarding claims 12, 13, and 16, Jones teaches a cover (support/back) plate as above for claim 1. Jones further teaches additional support subplates illustrated in a row of 3 or more plates (Jones fig 21A-C, items 2102a-c) directly attached (no intervening layers taught or shown) to the flexible (elastic) cover (support/back) plate (item Jones fig 21A-C, items 2104a-c, para 156, 157).
Regarding claim 14, Jones teaches a cover (support/back) plate as above for claim 13. Jones further illustrates that all of the first, second, and third surfaces are in the same plane (Jones fig 21A,B). That is, they are all parallel to each other, as illustrated in the figure.
Regarding claim 15,  Jones teaches a cover (support/back) plate as above for claim 13. Jones further teaches an additional layer of non-rigid filler material coating the outer surface of the of the first and second sub-plate support such that it is directly contacting the plates. Further,  the non-rigid filler material can go between the plates and contact the layer comprising the support strips (Jones para 155).
Regarding claim 17,  Jones teaches a cover (support/back) plate as above for claim 1. Jones further teaches that the coverplate may be utilized in foldable display apparatus (Jones para 54, figs 1-5). Because Jones illustrates in figures 2A and 3A that the device may be folded in either a forward or a back orientation, the cover plate of Jones would function as a back plate at least some of the time. This is further illustrated in figures 4 and 5 where the ordering of layers may be wholly inverted. Further, Figures 2A, 3A, 4A, and 5A illustrate an orthogonal portion of the bendable portion overlapping itself, i.e. doubles back on itself, creating the claimed overlap (Jones para 88, 95).
Regarding claim 18, Jones teaches a foldable display apparatus as above for claim 17. Applicant’s specification explains the relationships between the claimed distances in as-filed paragraph 107 and figures 6B and 6C. As Jones further teaches a substantially similar structure, where the surface area of the non-rigid region (applicant’s first elastic surface), occupies far more surface area than the supporting strips, due to shapes such as triangles with the base at the ‘outer’ edge, it would be expected to have a first distance between surfaces facing away from the first elastic connection layer of two adjacent support strips less than or equal to a second distance between surfaces thereof facing the first elastic connection layer (Jones fig 19A, annotated, below).

    PNG
    media_image5.png
    224
    502
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/14/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781